Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
The claims as written are not conform to the practice at USPTO and should be amended as follows:
In re claim 1 line 11 the recitation “a seat support frame” should be changed to – a first seat support frame --;
Line 12 the recitation “a rear wheel” should be changed to – a first rear wheel --;
Line 13 the recitation “the seat support frame” should be changed to – the first seat
support frame;
Lines 13-15 the recitation “the rear wheel” should be changed to – the first rear wheel –
(two instances).

In re claim 7 line 3 the recitation “a seat support frame” should be changed to – a second seat support frame --;
Lines 4-5 the recitations “a rear wheel” and “the seat support frame” should be changed 
to – a second rear wheel – and – the second seat support frame --;
Lines 5-6 the recitation “the other side” should be changed to – another side – (two 
instances) --;
		Lines 5-6 the recitation “the rear wheel” should be changed to – the second rear wheel – .
Appropriate correction is required.

Note:  the proposed amendment is to clearly provide antecedent basis for a seat support frame and the rear wheel.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the preamble the recitation “saddle-type vehicle” renders the claims indefinite.  The addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. 


Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art to Makabe (USPUB. 2010/0206657) teaches the general background of the claimed invention. However, Makabe   
does not teach explicitly teach a saddle vehicle, comprising: 
an engine; an engine control device  configured to control the engine; 
a battery connected to the engine control device (20), a vehicle body frame (11} supporting the engine and the battery; and 
a pair of rear wheels swingably supported by the vehicle body frame, 
wherein the vehicle body frame comprises a pair of seat support frames supporting a seat, 
wherein the battery is disposed below the seat (67) and between the pair of seat support frames in a vehicle width direction, 
wherein the engine control device is disposed between a first seat support frame of the pair of seat support frames and a first rear wheel of the pair of rear wheels, the first seat support frame being located on one side in the vehicle width direction, the first rear wheel being located on the one side, and wherein at least a part of the engine control device overlaps the first rear wheel  located on the one side when viewed from the vehicle width direction (emphasis added). 


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611